Citation Nr: 0335880	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, right traumatic amputation of little finger distal 
phalanx, fracture of index finger distal phalanx, fracture of 
distal phalanx of base of right thumb, with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

The veteran is service-connected for residuals, right 
traumatic amputation of little finger distal phalanx, 
fracture of index finger distal phalanx, fracture of distal 
phalanx of base of right thumb, with traumatic arthritis 
evaluated as 20 percent disabling.  He is currently seeking 
entitlement to an increased evaluation of his service-
connected disability.  

A review of the veteran's service medical records 
demonstrates that during service the veteran sustained 
multiple lacerations to the right hand with digital nerve 
involvement.  Private treatment records dated in 2000 
demonstrate decreased sensation in the right hand.  The 
veteran has been afforded a VA examination of his right hand 
to evaluate the current orthopedic nature of his disability; 
however, he has not been afforded a VA examination to 
evaluation any current nerve damage and/or loss of sensation 
as a result of the in-service injury.  In light of the 
documented nerve involvement noted in service and the current 
medical notations of decreased sensation in the right hand, 
the Board is compelled to conclude that a REMAND for further 
medical examination is necessary to properly adjudicate the 
veteran's claim.  The Board also notes that in December 2003, 
the veteran's representative asserted that the RO had failed 
to consider the amputation of the little finger in the 
current evaluation.  



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The names and addresses of all 
medical care providers who have treated 
the veteran for his right hand injuries 
since May of 2002 should be obtained.  
After any necessary releases have been 
obtained, these records should be 
associated with the claims folder.  (In 
addition, any required notification or 
development under the Veterans Claims 
Assistance Act of 2000 (VCAA) should be 
accomplished.)

2.  The veteran should be afforded a VA 
nerve examination to determine the 
current nature and severity of any nerve 
damage and/or loss of sensation in the 
right hand.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current nerve damage and/or 
loss of sensation as a result of the 
veteran's service-connected right hand 
injury.  If possible, it should be 
described in terms of mild, moderate, or 
severe.  A complete rationale for any 
opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
evaluate the severity of the veteran's 
disability, including the amputation of 
the distal phalanx of the little finger.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)



